NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 6 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CRISTIAN RAFAEL JORGE MONZON,                    No.   16-73014
AKA Cristian Jorge Jorgemonzon,
                                                 Agency No. A202-033-636
                Petitioner,

 v.                                              MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.

      Cristian Rafael Jorge Monzon, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his applications for asylum

and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th

Cir. 2008), except to the extent that deference is owed to the BIA’s interpretation

of the governing statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535

(9th Cir. 2004). We review for substantial evidence the agency’s factual findings.

Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir. 2014). We deny the

petition for review.

      The agency did not err in finding that Jorge Monzon’s proposed social group

based on gang recruitment was not cognizable. See Reyes v. Lynch, 842 F.3d 1125,

1131 (9th Cir. 2016) (in order to demonstrate membership in a particular group,

“[t]he applicant must ‘establish that the group is (1) composed of members who

share a common immutable characteristic, (2) defined with particularity, and (3)

socially distinct within the society in question.’” (quoting Matter of M-E-V-G-, 26

I. & N. Dec. 227, 237 (BIA 2014))); see also Barrios v. Holder, 581 F.3d 849,

854-55 (9th Cir. 2009) (men in Guatemala resisting gang violence is not a

particular social group).

      Jorge Monzon does not challenge the agency’s determination that resisting

gang violence is not a political opinion. See Martinez-Serrano v. INS, 94 F.3d

1256, 1259-60 (9th Cir. 1996) (issues not specifically raised and argued in a

                                          2                                     16-73014
party’s opening brief are waived).

      Substantial evidence supports the BIA’s determination that Jorge Monzon

failed to establish the harm he experienced or fears in Guatemala was or would be

on account of his family membership or other protected ground. See Ayala v.

Holder, 640 F.3d 1095, 1097 (9th Cir. 2011) (even if membership in a particular

social group is established, an applicant must still show that “persecution was or

will be on account of his membership in such group”); Zetino v. Holder, 622 F.3d

1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be free from harassment by

criminals motivated by theft or random violence by gang members bears no nexus

to a protected ground”).

      Thus, Jorge Monzon’s asylum and withholding of removal claims fail.

      In light of this disposition, we do not reach Jorge Monzon’s remaining

contentions. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts

and agencies are not required to decide issues unnecessary to the results they

reach).

      PETITION FOR REVIEW DENIED.




                                          3                                      16-73014